Exhibit 10.1

Capital Increase and Share Subscription Agreement

among

Meitai Investment (Suzhou) Co., Ltd.

and

Beijing Dingding Yiwei New Energy Technology Development Co., Ltd.

Dated September 1, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1.    GENERAL PROVISIONS      1    ARTICLE 2.    SUBSCRIPTION FOR THE
CAPITAL INCREASE      4    ARTICLE 3.    REPRESENTATIONS AND WARRANTIES      5
   ARTICLE 4.    CONDITIONS PRECEDENT      10    ARTICLE 5.    REPRESENTATIONS
AND WARRANTIES BEFORE CLOSING      12    ARTICLE 6.    CLOSING, RIGHTS AND
OBLIGATIONS      14    ARTICLE 7.    INDEMNIFICATION      15    ARTICLE 8.   
EFFECTIVENESS AND TERMINATION      16    ARTICLE 9.    CONFIDENTIALITY AND
NONDISCLOSURE      17    ARTICLE 10.    GOVERNING LAW AND DISPUTE RESOLUTION   
  17    ARTICLE 11.    MISCELLANEOUS      17    APPENDIX I    NAME LIST OF
SENIOR MANAGEMENT PERSONNEL      i   



--------------------------------------------------------------------------------

Capital Increase and Subscription Agreement

This Capital Increase and Subscription Agreement (the “Agreement”) is entered
into on September 1, 2015 by and among:

Meitai Investment (Suzhou) Co., Ltd. (the “Investor” or “Subscriber”), a limited
liability company incorporated and existing under the laws of the Peoples’
Republic of China (“PRC” or “China”, for the purpose of this Agreement,
excluding Hong Kong and Macao Special Administrative Regions of the PRC and
Taiwan), whose registered address is No.66, Huanfu Road, Industrial Park, Suzhou
and whose legal representative is Xia Houmin;

Beijing Dingding Yiwei New Energy Technology Development Co., Ltd. (the
“Company”), a limited liability company incorporated and existing under the laws
of PRC, whose registered address is Room 802, Information Building, No.13, North
Linmeng Road, Pinggu District, Beijing and whose legal representative is Peng
Yangang;

Beijing Xinyuanheli Investment Center (the “Founder”), a limited partnership
incorporated and existing under the laws of PRC, whose registered address is
Room 802, Information Building, No.13, North Linmeng Road, Pinggu District,
Beijing and whose legal representative is Peng Yangang;

Peng Yangang (the “Founder”), a Chinese citizen, whose PRC identification card
number is 13022319771210231x and whose residential address is No.5, Line 8,
Gangbei Village, Guma Town, Luan District, Tangshan, Hebei Province;

Wang Wenzhi (the “Founder”), a Chinese citizen, whose PRC identification card
number is 130223197111010057 and whose residential address is Room 402, Door 4,
Floor 13, South Chenguang Lane, Luanzhou Town, Luan District, Tangshan, Hebei
Province;

Hao Qing (the “Founder”), a Chinese citizen, whose PRC identification card
number is 11010519640516811X and whose residential address is Room 212, Floor 6
(south), No.8, East Huayuan Road, Haidian District, Beijing;

(The Founders and the Company are collectively referred to as the “Company
Side”.)

(The Investor, the Founders and the Company are referred to individually as a
“Party” and collectively as the “Parties”.)

WHEREAS, the Company intends to increase its registered capital for business
purpose. The Investor intends to subscribe for the increased registered capital
of the Company according to the terms and conditions hereof and the Company and
the Founders agree to the subscription by the Investor of the increased
registered capital (the “Capital Increase”). The Parties agree to enter into a
Yiwei Management Agreement (the “Yiwei Management Agreement”) to specify the
shareholder rights of the Investor after the Capital Increase.

THEREOF, after friendly negotiations, the Parties agree as follows:

ARTICLE 1. GENERAL PROVISIONS

 

1.1 Definitions. Except as otherwise provided under this Agreement, the
following terms shall have the following meanings:

“Statement Date” shall have the meaning set forth in Section 3.1(h).

“Capital Increase” shall have the meaning set forth in the Preamble.



--------------------------------------------------------------------------------

“Capital Increase Amount” shall have the meaning set forth in Section 2.1(a).

“Senior Management Personnel” shall refer to the personnel as set forth in
Schedule 1 attached to this Agreement.

“Each Group Company” shall refer to any entity of the Group Company.

“AIC Registration” shall refer to the registration or filing of the amendment to
the registered capital, the shareholder and shareholding structure of the
Company with the competent Administration of Industry and Commerce (the “AIC”)
by the Company Side for purpose of consummation of the transaction under this
Agreement.

“Affiliate”, with respect to any individual person, shall mean his/her close
relatives (i.e., any of his/her children, spouse, brothers, sisters and parents)
and any other entity which is directly or indirectly, solely or jointly,
controlled by such person and/or his/her close relatives; with respect to any
other entity besides any individual person, shall mean any other entity that
controls, is controlled by or under the common control by a third party with
such entity. For the purpose of this definition, the “control” by one party over
the other party shall mean such one party has, directly or indirectly, at least
50% voting power at such other party’s decision making authority.

“Closing Date” shall have the meaning set forth in Section 6.1.

“Group Company” shall refer to the Company and its Subsidiaries.

“Yiwei Rental Car” shall refer to Beijing Dingding Yiwei Car Rental Co., Ltd.

“Competitive Position” shall refer to any identity or position in any entity,
except for the Company, engaging in the same or similar business as the current
or future business of the Company, including but not limited to the owner,
shareholder, partner, actual controlling person, director, senior management
personnel, employee, agent or consultant of such entity.

“Encumbrance” shall mean any kind of existing encumbrance, including without
limitation, any mortgage, pledge, lien or other restriction, in each case having
a Material Adverse Effect on the thing or right so encumbered.

“Dingding Share” shall refer to Beijing Dingdng Share Network Technology Co.,
Ltd.

“Tax” shall mean all national, local, foreign and other enterprise income tax,
value-added tax, consumption tax, customs tax, stamp duty and other taxes, fees,
assessments or charges of any kind whatsoever (whether payable directly or by
withholding), together with any interest and penalties, additions to Tax or
additional amounts with respect thereto, imposed by any taxing authority.

“Capital Increase Price” shall have the meaning set forth in Section 2.1(b).

“Governmental Authority” shall mean any nation or government, province,
autonomous region or other government branch and any entity exercising
executive, legislative, judicial, regulatory administrative functions or related
functions of or pertaining to government.

“Intellectual Property Rights” shall mean any kind of intellectual property
rights and the carrier thereof acknowledged by all applicable laws, including
without limitation trademarks, patents (including invention, utility model and
appearance design), non-patent technology, software copyrights and service
marks.

 

2



--------------------------------------------------------------------------------

“Material Adverse Effect” or “Material Adverse Change” shall mean any (a) event,
fact, condition, change or effect that is or may be materially adverse to the
business, operation, development, results of operation, conditions (financial or
otherwise), properties (including intangible properties), assets (including
intangible assets), liabilities or prospects of the Company; or (b) activity,
event, fact, condition, change or effect which has or may have resulted in
material impairment of the ability of any Party to perform their respective
obligations under this Agreement.

“Major Transaction Documents” shall be the relevant legal documents signed by
the Parties for purpose of specifying each Party’s rights, obligations,
warranties and liabilities in the Company in the transaction contemplated under
this Agreement and thereof, including without limitation, this Agreement, Yiwei
Management Agreement and the further amended Articles of Association of the
Company.

“Subsidiary” with respect to any entity, shall refer to the wholly owned,
controlled or invested subsidiary and branch recorded on the books of the
subject entity for financial reporting purposes; with respect to the Company for
the purpose of this Agreement, shall include Yiwei Rental Car and Dingding
Share.

 

1.2 Construction. For purposes of this Agreement, except where the context
otherwise requires:

 

  (a) “Entity” includes any individual, firm, corporation, enterprise or other
legal organization, government, state or state agency, joint venture,
association, partnership, or employee representative organization (whether or
not having an independent legal person status).

 

  (b) “Law”, except otherwise provided, with respect to the PRC, shall refer to
all laws, regulations, rules, codes, judicial interpretations and legally
binding guidance, written opinion, written notices, letters, orders, decrees or
other restrictive regulations of any government authority in the jurisdiction.

 

  (c) “Third party” shall mean any entity other than the Parties hereto.

 

  (d) “Business Day” shall mean any day on which the banks in China are open for
business, excluding Saturday, Sunday, and legal holidays in China.

 

  (e) “Day” or “Date” shall mean calendar days. If, however, an action or
obligation is due to be undertaken by or on a day other than a Business Day
(i.e., a Saturday, Sunday, or legal holiday, in China), then that action or
obligation will be deemed to be due on the next following Business Day.

 

  (f) Any reference to articles, sections, paragraphs or schedules shall mean
the relevant articles, sections, paragraphs or schedules of this Agreement,
unless the context otherwise requires.

 

  (g) The Table of Contents and the headings of the articles and sections herein
are included for convenience of reference only and are not intended to affect
the meaning of the operative provisions to which they are related.

 

3



--------------------------------------------------------------------------------

ARTICLE 2. SUBSCRIPTION FOR THE CAPITAL INCREASE

 

2.1 Subscription for the Capital Increase. Subject to the terms and conditions
of this Agreement:

 

  (a) The Company’s registered capital will be increased in the amount of RMB
9,000,000 (the “Increased Registered Capital”) based on its current registered
capital of RMB 6,000,000.

 

  (b) Subject to the terms and conditions of this Agreement, the Investor will
subscribe for the Increased Registered Capital free from any Encumbrance and all
rights and obligations attached thereto at a price of RMB 30,000,000 (the
“Capital Increase Price”), of which the portion of RMB 9,000,000 shall be the
increase in the registered capital of the Company, and the remainder of the
Capital Increase Price shall be the premium on such equity and should be accrued
as the Company’s capital reserve.

 

  c) The Investor will pay the Capital Increase Price to the Company at the
Closing Date.

After the Capital Increase, the registered capital of the Company will be
increased to RMB 15,000,000 and the valuation of the Company will be increased
to RMB 50,000,000. The capital contribution and shareholding of the shareholders
of the Company will be as follow:

 

#

 

Shareholder Name

  Registered Capital
(RMB in 10
thousands)     Shareholding (%)  

1.

 

The Investor

    900        60   

2.

 

Beijing Xinyuanheli Investment Center

 

 

600

  

 

 

40

  

3.

 

Peng Yangang

   

4.

 

Wang Wenzhi

   

5.

 

Hao Qing

       

 

 

   

 

 

   

Total

    1500        100       

 

 

   

 

 

 

 

2.2 Payment of Capital Increase Price. Subject to Sections 2.1(c) and 6.1
hereof, the Investor shall pay the Capital Increase Price to the bank account
designated by the Company in a lump sum.

 

2.3 Use of the Capital Increase Price. The Capital Increase Price shall be used
mainly in the expansion of the Company’s business or the increase of working
capital or other uses agreed by the Investor.

 

2.4 Payment of Taxes. Each Party shall respectively bear and pay all taxes
payable related to this Agreement by it as required by applicable PRC laws and
regulations and perform all obligations thereof. In case there are no explicit
PRC rules related to the tax payable by the taxpayer, the recipient of relevant
payment shall bear such tax.

 

4



--------------------------------------------------------------------------------

ARTICLE 3. REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company Side

The Company Side respectively and jointly represents and warrants to the
Investor as of the execution date and the Closing Date hereof as follows:

 

  (a) Founders. (i) Each Founder is a company duly established and existing
under applicable Law or a Chinese citizen with full civil rights and acting
capacity and has full power and authority for the execution, delivery and
performance of this Agreement and other Major Transaction Documents; and
(ii) there does not exist any nominee shareholding of the Company and its
Affiliates or other arrangements avoiding Chinese mandatory Laws and regulations
at the execution date, and there does not exist any existing or foreseeable
disputes;

 

  (b) Existence and Power. (i) Each Group Company is a limited liability company
duly established and validly existing under the laws of the PRC, the registered
capital of the Company at the execution date hereof is RMB 6,000,000, which has
been fully paid up, the registered capital of each Group Company has been fully
paid up as well; (ii) there does not exist any investment fraud, surreptitious
withdrawal or any other violation of applicable laws in connection with each
Group Company; (iii) each major changes of the Group Company has been conducted
in compliance with law, and has obtained effective resolutions from the board of
directors and/or shareholders’ meeting (as the case maybe) and has been approved
by and registered with relevant Chinese government (if applicable); (iv) each
Group Company owns assets and property necessary for conducting current or
future businesses, and there does not exist any situation which may cause a
Material Adverse Effect on the operation of any of Group Companies; (v) each
Group Company has all powers and authorities for the execution, delivery and
performance of this Agreement according to its constitutional documents and the
applicable Law.

 

  (c) Authorization. The Company Side has taken all necessary actions (including
without limitation obtaining the legal and valid resolutions of the
shareholders’ meeting and the board of directors and consent from any third
party) to obtain official authorization to execute, deliver and perform this
Agreement;

 

  (d) Preemptive right. Each Founder has explicitly waived their preemptive
rights to subscribe for the Increased Registered Capital and any other
preemptive rights (if any);

 

  (e) Binding Effect. This Agreement, upon execution by the Company Side or its
authorized representatives, shall become effective, legally binding and
enforceable against such Company Side;

 

  (f) No Breach. Neither the execution and delivery of this Agreement nor the
full performance of its respective obligations by the Company Side under this
Agreement, will violate or otherwise constitute a conflict with the terms or
provisions of the Company Side’s constitutional documents or any material
contracts, commitments or other terms or conditions of obligations it has signed
or bound, nor does it give any third party any right to terminate or otherwise
amend any agreements, licenses or other documents, or result in any violation of
any judgments or verdicts made by any courts or Governmental Authorities, any
Chinese Laws, regulations, rules and any contractual obligations among
shareholders of the Company and those between the existing shareholders and the
Company.

 

5



--------------------------------------------------------------------------------

  (g) Consents and Approvals. Except for the formalities required by AIC and tax
authority in respect of the Capital Increase, no consent, approval, license,
permit, order or authorization thereof shall be obtained by the Company Side
from any governmental authority or third party, nor is it required to give
notice to, conduct registration, make declaration or go through any filing
procedure with any Governmental Authority or third party, in connection with the
execution, delivery or performance of this Agreement or the consummation of the
transactions contemplated in this Agreement or in order to preclude any
termination, suspension, modification or impairment of any of the legal or
contractual rights under this Agreement;

 

  (h) Documents. Prior to the execution date of this Agreement, the Company Side
has provided to the Investor or its legal, financial, commercial or technical
consultants with the copies of all the documents, agreements, certificates,
receipts, permits and other written reports related to the Company Side and its
Affiliates, and such copies shall be true and complete copies of the originals.
Those documents do not contain any material omission, misleading or false
statement, information or materials which are reasonably anticipated to cause a
Material Adverse Effect on the Investors’ decision on whether to continue the
transaction hereunder (including but not limited to the Group Company’s
financial reports dated until July 31th, 2015 (the “Statement Date”) provided by
the Company Side, which shall not involve any current or contingent major debts
or liabilities that has not been disclosed to the Investor, and all the material
aspects of the report shall be true, complete and accurate);

 

  (i) Encumbrance. The capital contribution of each Group Company is not subject
to any Encumbrance, nor is it subject to any arrangement or obligation to create
such Encumbrance, or any judicial security measures; the Increased Registered
Capital issued to the Investor is also not subject to any Encumbrance in any
form;

 

  (j) Non-Competition. Founders, directors, Senior Management Personnel and its
Affiliates have never engaged in any business or in such position that have or
may have competition relationship with the major business of the Company;

 

  (k) License and Approval. Each Group Company has obtained all the necessary
license, permit, authorization and consent to operate its business and own its
assets, and such license, permit, authorization and consent are fully valid and
have been properly complied with, which will not be canceled or be rejected for
extension due to the Capital Increase hereof.

 

  (l) Intellectual Property Rights. Each Group Company has the ownership rights
and licenses to all Intellectual Property Rights necessary for its current
business operation, and such Intellectual Property Rights are effective and
enforceable and there does not exist any matters known to the Company and the
Founders which may cause such Intellectual Property Rights to be held invalid or
unenforceable. Each Group Company has not infringed any third party’s rights or
interests over any Intellectual Property or illegally used such Intellectual
Property, nor does it authorize or permit any third party to use any
Intellectual Property Rights owned by the Company; the Group Company has not
infringed any party’s rights over their Intellectual Property, business secrets,
proprietary information or other similar rights; there does not exist any
pending or foreseeable claim, dispute or litigation against any one of the Group
Company for compensation of infringement of Intellectual Property Rights,
business secrets, proprietary information or other similar rights of any other
party, and to the knowledge of the Company, there is no infringement by any
third party over the Company’s legally owned Intellectual Property Rights. The
Founders have not violated any contracts or binding commitment previously
executed (including but not limited to confidential obligation and
non-competition obligation) when they accept the employment by the Company and
undertake the Company business, and it will not infringe any legal rights of
Founders’ respective former employer or other owners of Intellectual Property
Rights;

 

6



--------------------------------------------------------------------------------

  (m) Other Assets. (i) The Group Company does not own any real property
(including constructions in process); (ii) Each Group Company has duly executed
legal and valid lease contracts in respect of real properties used but not
self-owned with the owner or lessors with authorization, and there does not
exist any dispute regarding the lease; relevant Sate-owned Land Use Certificate
and Property Ownership Certificate have been obtained for such real properties;
there does not exist any obstacles for the Group Company to rent proper business
places and execute legal and valid lease contracts after the current lease
expires; (iii) the Group Company has legal ownership over all personal
properties used by it, and has the right to use or dispose of such property
through methods allowed under Chinese Laws and regulations; and (iv) all the
properties of the Group Company are not subject to any Encumbrance, restrictions
or defects;

 

  (n) Material Contracts. Each of the Material Contracts to which a Group
Company is a party thereto is valid, and it has performed its obligations
thereunder in all material respects, and there have been no material breach or
default under such contracts. The consummation of the transactions contemplated
under this Agreement will not or let any other entities have the right to
terminate or amend any material rights enjoyed by any Group Company under such
Material Contract, or accelerates the due date or performance of any material
obligation thereunder, or give any other entities the right to transfer its
rights under such Material Contracts or to claim any payment from any of the
Group Company. “Material Contracts” shall mean such contract of which any Group
Company is a party thereto and executed within the ordinary course of business
of the Company, or contracts beyond its usual business scope but the transaction
price or liquidated damage in the amount of more than RMB 100,000, which are
still effective on the execution date of this Agreement and have not been
performed completely. Specially, in the respect of share agreements relevant to
each Group Company, except for the Articles of Association of the Group Company
(including its amendments) which are disclosed to the Investor, the Company Side
has not executed any other documents relevant to shareholders’ rights and
obligations. None of the Group Companies is a party to the following contracts,
arrangements or commitments: (i) contracts, arrangements or commitments that are
not made on the basis of fair business dealings; (ii) contracts, arrangements or
commitments that may cause losses (or known to result in losses after the
consummation); or (iii) contracts, arrangements or commitments that restrain any
of the Group Companies’ ability to undertake business freely in China;

 

  (o) Litigation. There does not exist any existing or reasonably foreseeable
matters including: (i) claim, litigation, arbitration or other judicial
proceedings or administrative proceedings against the Group Company or its
business and assets or those against the Founders; or (ii) any injunction,
verdict or judgment of any court or Governmental Authority against the assets or
business of the Group Company, the Founders or the transaction contemplated
under this Agreement;

 

7



--------------------------------------------------------------------------------

  (p) Bankruptcy. There does not exist any resolutions, applications, verdicts,
orders, or other actions in respect of dissolution, bankruptcy, suspension,
liquidation or similar situation of the Group Company. The Group Company is not
in such situation that its assets are not enough for paying off the debts or it
cannot pay off its debts due;

 

  (q) Employee. (i) Each Group Company has entered into employment contracts
with its employees in compliance with the Laws, and have made the mandatory
contributions in full to the employee social security funds and housing public
accumulation funds and have no wage arrear issue; (ii) there has been no pending
or potential material labor dispute between the Group Company and any of its
employee; (iii) there is no violation of any applicable PRC labor Laws and
regulations by the Group Company that will cause a Material Adverse Effect to
the Transaction, the Investor’s rights hereunder and that in each Group Company
after the Closing; (iv) Each Group Company has entered into valid and effective
confidentiality agreements, non-competition agreements and Intellectual Property
agreements with all employees; and (v) except for otherwise agreed in this
Agreement, Each Group Company does not have any equity incentive, option,
profits sharing or other similar incentive arrangements with any persons;

 

  (r) Taxes. (i) all Tax returns required to be filed with relevant competent
tax administration authorities by each Group Company before the Closing Date
have been or will be filed on or before the Closing Date; (ii) all Taxes due and
payable before the Closing Date on such returns (including the individual income
tax to which the Company has withholding obligation) have been paid or withheld
fully in compliance with Law; (iii) there does not exist any tax liability or
tax arrears of any Group Company which are not completely shown on the financial
statements, and Group Company has never been punished by tax authority for any
tax matters; (iv) Each Group Company has no pending or potential disputes
related to Tax or any matter that will cause governmental investigation or
dispute with respect to Taxes; (v) the consummation of the transactions under
this Agreement will not render any Material Adverse Effect to any preferential
tax treatment enjoyed by any Group Company; and (vi) Each Group Company and the
Founders have not reached or been involved in any transaction, plan or
arrangement in violation of applicable Law for the avoidance or reduction of Tax
payment obligations;

 

  (s) Related-Party Transactions. The related party transactions concerned in
the operation of each Group Company (if applicable) have followed the principles
of fair value and ordinary business dealing, and there does not exist any
situations in violation of any Laws or regulations or those may adversely affect
the interests of the Group Company;

 

  (t) No Misrepresentation or Omission. There is no material misrepresentation
or omission of any material matters (i.e., such matters which have to be
represented so as to make the representations under this Agreement not
misleading; and such matters misrepresented, once properly represented, or such
material matters omitted, once disclosed (as the case may be), will cause a
Material Adverse Effect on the basis and feasibility of the proposed transaction
under this Agreement or is reasonably anticipated to cause a Material Adverse
Effect on the Investor’s decision on whether to continue such transactions) in
any documents, appendix or certifications;

 

8



--------------------------------------------------------------------------------

  (u) Anti-bribery and No Illegal Payment. None of the Company Side or other
Group Company and the Company’s directors, management staffs, representatives or
employees have ever directly or indirectly (i) provide any illegal donation,
presents, entertaining treatment or pay other illegal fees to any political
candidates, or such illegal donations have not been fully disclosed, (ii) pay
any fees to any government officers or other staffs or quasi staffs who have
similar public duties, except for otherwise required or permitted by relevant
laws (including but not limited to Chinese Criminal Law, Law of the PRC against
unfair competition, and Interim Provisions on Banning Commercial Bribery),
(iii) pay to representatives, employees, management staffs or directors of any
entity which has business dealings with the Group Company for the purpose of
affecting such representatives, employees, management staffs or directors in the
engagement of business with the Group Company, (iv) engage in any transactions,
maintain any bank account or using any Company capital not within the
transactions, bank accounts and capital registered in the Group Company’s
account book or records, (v) violate any articles of relevant laws (including
but not limited to Chinese Criminal Law, Law of the PRC against unfair
competition, and Interim Provisions on Banning Commercial Bribery), or
(vi) engage in any payment which has the essence of criminal bribery or other
illegal payment;

 

  (v) No Illegal Business. Products and services provided by the Group Company
are not involved in any illegal products or services such as smuggle, prohibited
goods etc., the Group Company has not engaged in any illegal activities in
countries or areas where it operates its business;

 

  (w) Directors, Senior Management Personnel and Research Staffs. (i) all the
directors and Senior Management Personnel meet the qualification requirements of
applicable Laws and regulations, and there does not exist any behaviors which
are in material breach of the Laws and regulations; and (ii) Directors, Senior
Management Personnel and research staffs of the Group Company are not restrained
by any confidentiality agreements or non-competition agreements with any third
party or former employers in the respect of their position in Group Company;

 

  (x) Inventory. In respect of any inventory owned or occupied by the Company or
any of its Affiliates, there does not exist any situation or matters (e.g.
faults in the storage warehouse lease, non-compliance situations regarding the
ownership of the storage warehouse and its management) which may cause the
storage place to transfer such inventory;

 

  (y) Financial Reports. After the Statement Date, all the audit accounts and
management accounts (including transfer ledger) of the Group Company are
prepared in accordance with Chinese Laws and have in all major aspects fairly,
truly and completely presented the financial status of the Company as of the
date of such reports. Such reports are in accordance with the Chinese accounting
standard and requirements of Chinese Laws. All the documents including account
book, records of share changes, financial reports and all the other company
records are preserved in accordance with Chinese Laws and commercial customs and
wholly controlled by the Group Company, all the transactions relevant to the
Group Company’s business have been accurately and legally recorded. There does
not exist any issues such as invisible cash incomes, invisible debts,
shareholders taking up the capital of the Group Company, material flaws of
internal control;

 

9



--------------------------------------------------------------------------------

After the Statement Date, (i) except for regular business behavior of the
Company and its Affiliates, there does not exist any matter which will cause the
debt become due in advance; (ii) there does not exist any assets of any Company
or its Affiliates which have been disposed or result in renunciation from the
control of the Company and its Affiliates, the Company and its Affiliates have
not ever executed any documents may cause unusual fiscal expense or liability as
such; and

 

  (z) Compliance with Law. All material aspects of the Group Company have met
the applicable Laws and mandatory requirements of competent government.

 

3.2 The Investors’ Representations and Warranties. The Investor represents and
warrants to the Company as of the execution date and the Closing Date as
follows:

 

  (a) Existence and Power. The Investor is a limited liability company duly
established and existing under the applicable Law with full civil rights and
acting capacity and has all powers and authorities for the execution, delivery
and performance of this Agreement and other Major Transaction Documents; and

 

  (b) Source of Fund. The fund used to pay the Capital Increase Price is legally
owned by the Investor.

ARTICLE 4. CONDITIONS PRECEDENT

 

4.1 Conditions Precedent to the Investor’s Payment of the Capital Increase
Price. The Investor’s obligation to perform in accordance with Section 6 of this
Agreement is conditional upon the satisfaction or an explicit waiver by the
Investor of the following conditions at the Closing:

 

  (a) The Investor shall have conducted due diligence investigations regarding
the legal, finance, and other aspects of the Company and the results of such due
diligence investigation are reasonably satisfactory to the Subscriber;

 

  (b) All of the Main Transaction Documents have been duly signed by relevant
party thereto (except for the Investor), and the Investor has received the
original of all the executed version of the relevant documents and this
Agreement has come into effect;

 

  (c) All internal or external authorization, consent or approval (if
applicable) necessary for the consummation of the transactions contemplated in
this Agreement shall have been obtained by the Company Side and remain in full
force;

 

  (d) The Founders have paid up in full the registered capital of RMB six
million and each of them shall have explicitly waived their preemptive rights to
subscribe for any portion of the Increased Registered Capital;

 

  (e) The Company has passed relevant resolution to approve the composition of
the Board of Directors of five (5) members starting from the Closing Date such
that the Investor shall be entitled to appoint the chairman of the board and the
other two (2) directors and the Company Side shall be entitled to appoint two
(2) directors;

 

10



--------------------------------------------------------------------------------

  (f) The Company has passed relevant resolution to approve the appointment of
the chief financial officer by the Investor starting from the Closing Date, who
would have right of approval with respect to the Company’s business budget,
final account, financing, major investment (with amount exceeding RMB 500,000)
etc.;

 

  (g) The Company has completed the acquisition of 100% equity interest in its
wholly owned subsidiaries Yiwei Rental Car and Dingding Share. The relevant
Approvals by any government department have been obtained and the filing and
amendment procedures with the AIC have been completed in relation to the
Company’s acquisition of such 100% equity interest. The Company has cleaned up
all liabilities in connection with the acquisition and all equity interest held
by the Company in the Subsidiaries is free from any Encumbrance. The Company
shall provide evidences to prove the completion of the relevant legal
procedures.

 

  (h) The Investor, the existing shareholders of the Company and the Senior
Management Personnel Hao Qing, Peng Yangang have signed the Yiwei Management
Agreement in substance and form reasonably satisfactory to the Investor;

 

  (i) The Founders and the Senior Management Personnel listed in Schedule 1 have
signed employment contract, confidentiality and non-competition agreement with
the Group Company in form and substance reasonably satisfactory to the Investor;

 

  (j) Each Group Company has completed the registration of the housing fund
account and made payment of social insurance and housing fund according to the
Employee’s actual salaries in compliance with the laws and regulations;

 

  (k) The representations and warranties made by the Company Side under
Section 3.1 shall be true, accurate and complete on the date of execution and
the Closing Date; the Company shall issue a certificate of performance with
respect to this Section and other relevant matters in substance and form
reasonably satisfactory to the Investor;

 

  (l) The Company has issued the detailed development plan in the second half of
2015 and the usage plan for fund to the satisfaction of the Investor;

 

  (m) There exists no Major Adverse Change, effective injunction or similar
legal order potentially prohibiting or restraining any Party from consummating
the transactions contemplated in this Agreement from the execution of this
Agreement to the Closing Date;

 

  (n) The Company has submitted application to local AIC for the Capital
Increase, amendment of the Articles of Association as well as the members of the
Board of Directors and has received the notice for acceptance;

 

  (o) The PRC counsel of the Company has issued a legal opinion in form and
substance satisfactory to the Subscriber; and

 

  (p) The Company has opened a bank account to receive the Capital Increase
Price and has provided the Investor with the accurate and complete information
of such account.

 

11



--------------------------------------------------------------------------------

4.2 Conditions Precedent to the Company Side’s Performance of the Obligations.
The Company Side’s performance of the obligations under Section 6 of this
Agreement is conditional on the satisfaction or explicit waiver by the Company
Side of the following conditions at the Closing:

 

  (a) The representations and warranties made by the Investor under Section 3.2
shall be true, accurate and complete on the execution date of this Agreement and
the Closing Date;

 

  (b) All of the Main Transaction Documents have been duly signed by the
Investor, and the Company Side has received the original of all the executed
version of the relevant documents and this Agreement has come into effect; and

 

  (c) The Investor has taken all necessary actions to obtain all the Approvals
for the execution of this Agreement and the consummation of the transactions
contemplated in this Agreement.

 

4.3 Best Efforts of the Company Side. From the execution date of this Agreement
to the Closing Date, the Company Side shall use its best efforts to procure the
conditions as set forth in this Section 4.1 to be satisfied as soon as possible
through their respective influence or under their respective control.

ARTICLE 5. REPRESENTATIONS AND WARRANTIES BEFORE CLOSING

 

5.1 Representations and Warranties before Closing. Before the Closing Date,
unless otherwise agreed in writing by the Investor or prescribed herein, the
Company Side and the Founders shall ensure:

 

  (a) The Group Company and/or the Founders shall not conduct, permit or procure
any action or inaction which would constitute or result in any breach of the
representations and warranties under Section 3.1 of this Agreement;

 

  (b) Shareholder meeting or board of directors of each Group Company shall not
conduct discussion or pass resolution regarding matters which amends the
Investor’s rights under Yiwei Management Agreement or any other matters which
may affect rights or obligations of the shareholders of the Group Company (other
than the proposed the transaction under this Agreement);

 

  (c) The business of each Group Company has been carried on in the ordinary
course so as to maintain the reputation and brand as a going concern;

 

  (d) The Company shall take all reasonable actions to save and protect all
assets of the Group Company, including Intellectual Property Rights and fixed
assets and take every reasonable actions to procure the assignment or transfer
of any relevant technology, patent or patent application right, copyright,
domain name or other intellectual property rights owned as work product or held
on behalf of the Company by the Founders, employee or service staff of each
Group Company to the Group Company;

 

12



--------------------------------------------------------------------------------

  (e) The Founders shall not create pledge on any of its equity interests in the
Company or create any other Encumbrance thereto;

 

  (f) The Group Company shall not declare, pay any dividends or make other
distributions;

 

  (g) The Group Company shall not issue or agree to issue any equity interest or
bond except otherwise agreed in writing by the Investor;

 

  (h) The Group Company and/or the Founders shall not take any action which
would hinder or improperly delay the consummation of the transaction
contemplated in this Agreement;

 

  (i) The Group Company shall not participate in investment in any company or
other entity, engage in acquisition or disposition of any substantial business
or assets, obtain loan from bank or other institution or enter into contracts
for purposes of the abovementioned actions, except otherwise agreed in writing
by the Investor;

 

  (j) The Group Company shall obtain written approval from the Investor before
entering into any commercial agreement in an amount exceeding RMB 100,000 or
with a term longer than one (1) year (or making any bid or offer which might
result in entering into such contract), except for those executed in the
ordinary course of business;

 

  (k) The Group Company shall not sell, lease or otherwise dispose any assets
with a book value exceeding RMB 100,000 (the amount recorded on the balance
sheet shall prevail);

 

  (l) From the Statement Date, the Group Company has not incurred any single
expenditure in an amount exceeding RMB 100,000, except for those loans incurred
in the ordinary course of business of the Company or otherwise agreed in writing
by the Investor in advance;

 

  (m) The Group Company shall obtain written approval from the Investor before
making or resolving to make bonus or welfare distributions in addition to the
current ordinary employee salary distribution system;

 

  (n) The Group Company shall not take any action which would possibly cause
major changes to the Company’s business scope or attributes, shall not in any
aspect materially change the essential policies related to its investment,
liability, management or other matters relevant to the Company or the business,
and shall not materially change or amend its labor or compensation policies;

 

  (o) The Group Company shall not agree to amend or terminate any current
contract to which it is a party and which has material impacts to its business
scope or attributes;

 

  (p) Subject to the confidentiality obligations prescribed under this
Agreement, the Company Side shall permit representatives from the Investor to
review the Group Company’s accounting books and records (including without
limitation all statutory records, meeting minutes, lease, contracts and
checklists) during ordinary business hours upon reasonable notice and without
affecting the ordinary business of the Group Company;

 

13



--------------------------------------------------------------------------------

  (q) The Group Company shall obtain the written approval from the Investor
before making investments in addition to the ordinary business activities; and

 

  (r) The Group Company shall not enter into any other agreement, contract,
arrangement or transaction except for those necessary during ordinary business
operation or for purposes of consummating the transactions contemplated under
this Agreement.

 

5.2 Breach of Representations and Warranties. In the event the Company Side
and/or the current shareholders breach any of the representations or warranties
under Section 5.1 in a substantial or material way, the Investor is entitled to
terminate this Agreement without cause and free from any liabilities arising
from the termination.

ARTICLE 6. CLOSING, RIGHTS AND OBLIGATIONS

 

6.1 Closing. Subject to Section 5 of this Agreement, the Closing shall take
place on a date which is no later than ten (10) Business Days after each
condition precedent to the Closing as set forth in Sections 4.1 and 4.2 has been
satisfied and/or waived by relevant parties in writing or at other time as the
Parties may mutually agree upon (the date on which the Closing takes place shall
be the “Closing Date”).

 

6.2 Obligations of the Company.

 

  (a) On the Closing Date, the Company shall deliver to the Investor a capital
contribution certificate, and reimburse to the Investor (or its counsel and
finance advisor) the attorney fees and finance advisor fees incurred by the
Investor in connection with the Capital Increase contemplated hereby within five
(5) days after the receipt of the Capital Increase Price. Notwithstanding the
foregoing, in the event the Closing does not occur, each Party shall bear its
respective fees;

 

  (b) Within thirty (30) days after the Closing, the Company shall as soon as
practicable, renew relevant certificates (including but not limited to the
Organization Code Certificate and Tax Registration Certificate);

 

  (c) After the Closing Date, each Group Company and the Founders shall procure
each Group Company to, operate the business in compliance with applicable Laws;

 

  (d) Within three (3) month after the Closing Date, each Group Company and the
Founders shall procure each Group Company to, establish a comprehensive human
resource management system, formulate the Employee Manual and contribute the
social insurance premiums and housing cumulative funds for all employees in
accordance with applicable Laws; and

 

  (e) Within thirty (30) days after the Closing, each Group Company shall
complete the fillings of lease agreements for the leased property.

 

6.3 Special Rights of the Investor

 

  (a) After the Closing, the Company shall not increase its registered capital
at a price less than the post-money valuation of RMB 50,000,000 without the
consent of the Investor.

 

14



--------------------------------------------------------------------------------

  (b) Each Founder hereby covenants that, without the prior written consents of
the Investor, each Founder shall not transfer or pledge any equity interest held
by it in the Company to any third parties, whether directly or indirectly,
except disposing of the equity interest of the employees pursuant to the
employee share option plan approved by the board of directors.

 

  (c) After the Closing, any increase of the registered capital of the Company
shall be approved by the Investor. The Investor shall have a preemptive right,
at the same price and upon the same terms and conditions, to purchase its pro
rata share (the ratio of its subscribed capital in the Company to the total
registered capital of the Company) of all or any part of the increased capital.
For purposes of this Agreement, “Increased Capital” shall be referred to any
increased capital, equity interest or any other equitable security issued by the
Company, including (i) the issuance of registered capital and equity interest of
the Company, (ii) the issuance of the rights, options or warrants to purchase
the registered capital and equity interest, and (iii) the issuance of securities
of any type whatsoever that are convertible or exchangeable into any registered
capital and equity interest; other than (i) the issuance of any equity interest,
share or security pursuant to the employee share option plan approved by the
board of directors, and (ii) the issuance of any equity interest, share or
security pursuant to the acquisition of another corporation or business by the
Company, restructuring or strategic cooperation and the like.

 

  (d) In the event the Investor does not exercise its right of first refusal,
the Investor is entitled to, together with the Founders and based on the
respective percentage of equity interest then held by each of them in the
Company, sell all or any part of the equity interest to the third party, at the
same price and upon the same terms and conditions. If such Founder transfers the
equity interest in violation of the right of co-sale hereunder, the Investor is
entitled to transfer to the Founder and the Founder is obligated to purchase the
portion of equity interest which could be transferred pursuant to the right of
co-sale hereunder. And

 

  (e) Within two (2) years after the Closing, so long as the Founders and the
third party have mutually agreed to the transfer of equity interest of the
Company, the Investor has the right to request other shareholders of the Company
to sell all of their equity interest to such third party at the same price and
upon the same conditions.

ARTICLE 7. INDEMNIFICATION

 

7.1 Indemnification to the Investor. The Company Side shall jointly and
severally indemnify and hold harmless the Investor against the losses (including
the direct liabilities, damages, claims, fees and expenses (including reasonable
attorney fees)) incurred by the Investor as a result of the following
circumstances:

 

  (a) Any representations or warranties made by the Company Side under
Section 3.1 of this Agreement are untrue, incomplete in material respects; or
any breach of such representations or warranties; or

 

  (b) the Company Side fails to perform or duly perform its obligations under
this Agreement (including but not limited to the obligations and covenants as
set forth under Section 5, Section 6 and Section 9 hereof) or fails to comply
with any other provisions under this Agreement.

 

15



--------------------------------------------------------------------------------

If the Investor confirms the breach of this Agreement attributable to the
Company SIde, the Investor is entitled to request the Company Side to fully
indemnify the losses incurred by the Investor pursuant to Section 7.1 hereof.

 

7.2 Special Indemnification. Notwithstanding anything in this Agreement to the
contrary, or any relevant representations or warranties are subject to the
survival period, the Company Side hereby covenants that, the Investor is
entitled to request the Founders to undertake any actual losses incurred by the
Investor after the closing, or to fully indemnify the losses incurred by the
Company due to the Founders, or to directly pay to the Investor from the amount
of compensation to be made to the Company, based on the percentage of equity
interest then held by the Investor in the Company, as a result of the following
circumstances. The Founders shall be jointly and severally liable for the
foregoing liabilities:

 

  (a) Any Group Company fails to make full payment of any outstanding taxes in
accordance with applicable laws on or prior the Closing Date;

 

  (b) Any Group Company fails to make full payment of any statutory insurance
and housing cumulative funds for its employees in accordance with applicable
laws on or prior to the Closing Date; and

 

  (c) Any Group Company has been punished or incurred any losses as a result of
violation of any laws.

ARTICLE 8. EFFECTIVENESS AND TERMINATION

 

8.1 Effectiveness. This Agreement will enter into effect after being duly
executed by the Parties or the authorized representatives of the Parties.

 

8.2 Termination. This Agreement may be terminated under any of the following
conditions:

 

  (a) Terminated by a written instrument executed by all the Parties prior to
the Closing Date;

 

  (b) Prior to the Closing Date, if any Party materially breaches its
obligations under this Agreement, the observant Party has the right to notify
other Parties of the termination of this Agreement, and request the breaching
Party to compensate the losses or damages suffered by the observant Party; or

 

  (c) The Investor has the right to terminate this Agreement if the conditions
of Closing set forth in Section 4.1 of this Agreement are not satisfied within
120 days upon the execution of this Agreement.

In case this Agreement is terminated in accordance with Section 8.2 of this
Agreement, no new rights or obligations will occur for each Party; nevertheless,
each Party shall be continued to be bound by Section 7, Section 9, Section 10,
and Section 11.5 of this Agreement. The rights and obligations (including the
liability for compensation resulting from breaches of this Agreement) that have
been produced up till the termination date of this Agreement shall not be
affected by the termination of this Agreement.

 

16



--------------------------------------------------------------------------------

ARTICLE 9. CONFIDENTIALITY AND NONDISCLOSURE

 

9.1 Confidentiality. The terms and conditions, all schedules, and all subsequent
amendments and restatements of this Agreement (including the existence of this
Agreement and its schedules as well as such amendments and restatements) shall
be deemed as confidential information. Except for circumstances specified in
Section 9.2, without prior written consent by the Investor, the Company Side
shall not disclose such confidential information to any third parties. For the
avoidance of any doubt, subject to non-disclosure of other Investor’s
information, the Investor has the right to decide at its sole discretion to
disclose its investment on the Company to the third party or the public. After
the Investor discloses such information through conference press or in other way
of public announcement, the Company Side has the right to disclose to the third
party the information that the Investor has disclosed.

 

9.2 Mandatory Obligations of Disclosure. If any Party or its Affiliates is
mandatorily obliged (including but not limited to relevant securities laws and
regulations) or is required to disclose any information of other relevant
Parties, or the existence of this Agreement or any term or condition of this
Agreement by governmental authorities, the Party who is requested to disclose
shall (i) promptly provide other Parties a written notice indicating such facts
and at the request of the Party make the best efforts to obtain confidential
treatment for such information that needs to be disclosed; (ii) disclose within
the permitted extent; and (iii) provide other Parties accurate details
concerning such disclosure.

ARTICLE 10. GOVERNING LAW AND DISPUTE RESOLUTION

 

10.1 Governing Law. This Agreement shall be governed by laws of PRC in all
aspects.

 

10.2 Dispute Resolution. Any dispute, controversy and claim arising out of or in
relation to this Agreement shall be initially settled through amicable
consultation. In case the consultation fails, each Party has the right to submit
the dispute to Shanghai International Economic and Trade Arbitration Commission
(Shanghai International Arbitration Center, “SHIAC”) for arbitration which shall
be conducted in accordance with the arbitration rules of SHIAC in effect at the
time of applying for arbitration. The language for arbitration is Chinese and
the place for arbitration is Shanghai. The arbitration award is final and
binding on each Party. The arbitration fees shall be borne by the losing party.

 

10.3 Continuity of Performance. In the course of arbitration, the relevant
Parties shall continue their performance of other obligations under this
Agreement except for the obligations and matters in relation to the object of
arbitration.

ARTICLE 11. MISCELLANEOUS

 

11.1 Binding Effect and Non-assignment. This Agreement shall be binding on
successors of each Party, and such successors shall enjoy relevant rights and
undertake relevant obligations. Without the prior written consent of other
Parties, none of the Parties has the rights to assign any of its rights and
obligations under this Agreement.

 

11.2 Waiver. Any failure to or delay in exercising any right, power, or
privilege under this Agreement by each Party to this Agreement, shall not be
deemed as waiver of these rights, power, or privileges; waiving for a single
time or partly waiving the exercise of any right, power, or privilege shall not
affect the exercise of these rights, power or privilege in future.

 

17



--------------------------------------------------------------------------------

11.3 Amendment. Any supplement or amendment to this Agreement shall enter into
effect upon being executed by each Party.

 

11.4 Severability. The invalidity or unenforceability of any term herein for any
reason (including without limitation due to contradiction with mandatory
provisions of laws) shall not affect the effectiveness of other provisions in
this Agreement. After faithful consultation among the Parties, such provision
shall be replaced by a lawful and enforceable provision which is close to the
original intentions of the Parties.

 

11.5 Notices. All notices, requests and other communications required by this
Agreement shall be made in writing. All such notices, requests or other
communications shall be deemed to have been received if sent by hand, on the
date of receipt; if sent by prepaid registered letter with receipt or certified
mail, after three (3) days of sending the mail. All notices shall be sent to
address as set forth below:

To the Company: Address:    Room 2305B, Building A, Chaowai MEN, No. 26 Chaoyang
Menwai Avenue, Beijing Telephone:    13501285838 Fax:    010-85656952 Attn:   
Peng Yangang To the Investor:    Address:    7th Floor, Building B-1, Jinqi
Plaza, Lane 2145, Jinshajiang Road, Putuo District, Shanghai, PRC Telephone:   
021-80129001 Fax:    021-80129002 Attn:    Shao Yifei

The notice address of each Party may be changed after the Party sends a written
notice to the other Party in accordance with Section 11.5.

 

11.6 Entire Agreement. This Agreement constitutes all understandings reached by
the Parties with regard to the subject matter of this Agreement, and substitutes
all letters of intent, agreements, undertakings, arrangements, communications,
representations, and/or warranties, and so forth with respect to the same
matters previously made in written or verbal form by the Parties or any person
in charge.

 

11.7 Language and Text. This Agreement is written in Chinese. This Agreement has
ten (10) originals, and each Party holds one (1) original and the remaining will
be submitted to Governmental Authorities. This Agreement may be signed by each
Party respectively and no matter how the respectively signed text is delivered,
they shall be deemed as originals other than duplicate. Each set of documents
respectively signed by each Party shall constitute a copy of entire executed
agreement. For the purpose amendment of AIC registration, the Parties may
otherwise sign a simplified agreement with respect to the transaction under this
Agreement. In case of any discrepancy between the simplified version and this
Agreement, this Agreement shall prevail.

 

18



--------------------------------------------------------------------------------

11.8 Appendix. All appendixes of this Agreement shall constitute the integral
parts of this Agreement.

(This page below is intentionally left blank; this page is followed by the
signature page)

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement in person or
have caused this Agreement to be duly executed by their respective authorized
representatives on the date first above written.

 

Meitai Investment (Suzhou) Co., Ltd. (Seal) Signature  

/s/ Min Xiahou

Name:   Min Xiahou Title:   Authorized signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement in person or
have caused this Agreement to be duly executed by their respective authorized
representatives on the date first above written.

 

Beijing Dingding Yiwei New Energy Technology Development Co., Ltd. (Seal)  
Signature  

/s/ Peng Yangang

Name:   Peng Yangang Title:   Authorized signatory Beijing Xinyuanheli
Investment Center (Seal)   Signature  

/s/ Peng Yangang

Name:   Peng Yangang Title:   Authorized signatory HAO Qing

/s/ Hao Qing

PENG Yangang

/s/ Peng Yangang

WANG Wenzhi

/s/ Wang Wenzhi



--------------------------------------------------------------------------------

APPENDIX I NAME LIST OF SENIOR MANAGEMENT PERSONNEL

 

i